UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4121
RICARDO ANTIONE KING,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CR-01-223)

                      Submitted: August 9, 2002

                      Decided: August 26, 2002

     Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Susan A. Kessler, BLACKBURN, CONTE, SCHILLING & CLICK,
P.C., Richmond, Virginia, for Appellant. Paul J. McNulty, United
States Attorney, Brian D. Miller, Assistant United States Attorney,
Michael J. Elston, Assistant United States Attorney, Alexandria, Vir-
ginia, for Appellee.
2                       UNITED STATES v. KING
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Ricardo Antione King appeals from his conviction following a jury
trial of interference with commerce by threats or violence, in violation
of 18 U.S.C. § 1951 (2000), using and carrying a firearm during and
in relation to a crime of violence and possession of a firearm in fur-
therance of a crime of violence, in violation of 18 U.S.C. § 924(c)
(2000), possession of a firearm after having been convicted of a crime
punishable by imprisonment in excess of one year, in violation of 18
U.S.C. § 922(g) (2000), and possession of a firearm with an obliter-
ated serial number, in violation of 18 U.S.C. § 922(k) (2000). Finding
no reversible error, we affirm.

   On appeal, King contends the trial court erred by denying his
motion to suppress the pretrial and in-court identifications of John and
Sun Jung. A district court’s decision to admit eyewitness testimony,
as any evidentiary ruling, is entitled to substantial deference and may
only be reversed if the court clearly abused its discretion. United
States v. Murray, 65 F.3d 1161, 1168 (4th Cir. 1995). Because we
find the identification procedure was not impermissibly suggestive,
see Holdren v. Legursky, 16 F.3d 57, 61 (4th Cir. 1994), and the
Jungs’ identifications were reliable under the totality of the circum-
stances, see Manson v. Brathwaite, 432 U.S. 98, 114 (1977), we find
the district court did not abuse its discretion by admitting the con-
tested testimony.

   King next contends the district court gave the jury a coercive Allen
v. United States, 164 U.S. 492 (1896), charge. Because King failed to
object at trial, review is for plain error. See United States v. Olano,
507 U.S. 725 (1993). We find no such error.

  Finally, King challenges the sufficiency of the evidence against
him, alleging that without the Jungs’ identification testimony, no rea-
                       UNITED STATES v. KING                       3
sonable jury could find the Government sustained its burden of proof.
Taking the evidence in the light most favorable to the Government,
we find a reasonable trier of fact could have found the Defendant
guilty beyond a reasonable doubt. See Glasser v. United States, 315
U.S. 60, 80 (1942).

   Accordingly, we affirm King’s convictions. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                        AFFIRMED